Appellant renews his complaint of the refusal of a continuance. The rule laid down by all the authorities in this State and adhered to through many years, requires the accused who wishes the Court of Criminal Appeals to review such a complaint, to preserve his objection by a bill of exceptions, which was not done in this case.
Appellant also renews the complaint of the rejection in evidence of a letter written by Oscar Head to his son Carl Head. This matter was disposed of in the original opinion and no authorities are cited or sufficient *Page 24 
reasons advanced for a change of opinion on our part in regard to it.
This court is compelled to decide cases on appeal upon the records as they are made and cannot be affected by discussion in briefs or motions of errors not properly preserved by bills of exception or other matters of record, upon the trial.
The motion for rehearing will be overruled.
Overruled.